912   ’



       OFFICE   OF   THE ATTORNEY    GENERAL      OF TEXAS
                            AUSTIN




Konorablo D. ElOhard Pogetrr
County Attornrr
Mlroll aoullty
Plorortills, Tens

n64r   sir;




          In 7our lotter
OPT opinion in msponm




                                     ml    Co&    read8 4s followa:

                                0 Stat6 or any ottiosr
                                  aity, prooinet sohool
                                hpal      subdlriolor:   of




        rlnitp or ulthin the third degree by oonaxn-
        gulnlty to the person 60 appointing  or EO rot-
        lng, or to 44 other rsrilbar OS any such board,
Honorable D. Bfohard VOgeS, F464 2


     the   Legial4ture, or   OOUZ% Or   whloh mUOh    psr-
     son so appointing or voting may be 4 mmber,
     when the 8414ry, reoa, or oonipensatioa0r euoh
     appointee is to be pal& ror, direotly or ln-
     afreotly, out 0r or from pubm   funds 0r ms
     0r 0rri00 0r any kind or oheraotsr whatsoever.-

           Article8 2603 and 2750, Revlard Cloil Statutes,
provfde for the approval of teaohers' oontraote by the
county. 8uperlntendent. For the reaeoM given below, it
18 uunrcessary her UB to daterdne rrhetbftr the approval
oi teaohbra' oontraot8 by the superlntendsat constitutes
4 Ooeilrnation of the appofntnent or employmnt OS suoh
teaohrrr.
          From 4 oareful  reqdlng of raid Art1010 4SZ, it
appears that the prohibition of the statute 1s not against
the employauent0r pareons related to the orricer who oon-
firm the l mploymeat but msrely prohibits the appolntumt
or oonflrmation of prrtsona related wlthln certain degrees
to the Ofilcbra appointing or Voting for the appointniant
or unploynmnt:
           In 4 latter opinion, dated Ootober 8, 1935, to
J. E. Frle8trri44County Attorney, Joe 5. Alsup, Aeslstant
Attornrx con&      lx p r emw  l
                            4 oontrery flew. i:ea&r44 with
the lottar opinlom Or Scott Oblnbs, AEslst4nt Attorney
General, to zoo Eocasland,  County Attorney, dated Deotimber
15, 193l, and Fi.8. AndtJrBon, Asalrtant Attorney &metal,
to Pona J. Jaobon, Goantp Attornq,    dated Catober 15, 193s.
holding that nlatlonehlps   suoh an Is involved ln the present
lrutanor do not fall within the nepotism rtatutse.
          In our opinion Art1018 432, Fen41 Code does not
apply to .thlr ultuatlon and your queatlon is theretore an-
4mma   Im the 4rrwatiy0.

                                         Yours very     truly
                                   ATME??BY GE3JEiALOF TEXAS


                                   BYkg@-+Glenn E.              L4wls
GRLtr                                                        Assistant
            APPROVEDbfAY 2, 1940


            ATTORNEY GENERAL Or'TEXA3